DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
The Office action is in response to the Applicant’s 312 amendment filed on 11 March 2022 with regards to minor informalities and the minor informalities have been corrected and presented in the Examiner’s amendment as shown below.

Examiner's Amendment
3.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

7. (Currently Amended) The computer implemented method of claim 21, wherein method includes (a) controlling the UAV to travel along the selected route in a GBV emulation mode in which the UAV adheres to traffic rules, and in which the UAV projects a the light pattern about itself to emulate an appearance of a GBV; (b) obtaining data of a traffic condition ahead of a current location of the UAV; and (c) in response to the traffic condition controlling the UAV to operate in an aerial navigation mode in which the UAV aerially navigates away from a roadway currently occupied by the UAV in the GBV  emulation mode to avoid the traffic condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tischi Balachandra/Examiner, Art Unit 3662


/KEVIN P MAHNE/Primary Examiner, Art Unit 3668